United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-2695
                                ___________

Eugene Kenneth Jones,                 *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the Eastern
Alice Pollard-Buckingham; Carl        * District of Missouri.
Gilmore; Dennis L. Blackman; Chuck *
Cox; Herbert M. Casey, Atp., security *
staff; Vanessa Loyd; John Williams;   *
Raqueal Dawson; Victor Stewart;       *
Richard Dixon, Mr.; Edward            *
Bushmeyer; Jerome Fields; Percy       *
Harrington; Michael McKinney;         *
Unknown Diggs, Mrs., classification   *
staff; Unknown Starks, Co. #1;        *
Unknown Johnson; Unknown Lynzey; *
Unknown Rhodes, Mr.; Unknown          *
Chancelor, medical staff; Unknown     *
Lorenzo,                              *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: September 5, 2003

                            Filed: November 12, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and MELLOY, Circuit Judges.
                         ___________
MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Missouri inmate Eugene Kenneth Jones appeals the district court’s dismissal,
without prejudice, of his civil rights action. We grant Mr. Jones leave to proceed in
forma pauperis, and we reverse.

       Mr. Jones brought this 42 U.S.C. § 1983 action pro se and in forma pauperis
against various employees and officials at the St. Louis Medium Security Institution.
Using a court-supplied form complaint, Mr. Jones listed nine individual defendants
and attached three pages reciting his allegations, in narrative form. The district court
twice ordered Mr. Jones to file amended complaints, instructing him to identify in the
complaint’s caption the name of each defendant he wished to sue, and, in the body of
the complaint, to “list each defendant named in the caption of the complaint, and
below his or her name briefly set forth the specific factual allegations supporting his
claim against the particular defendant, as well as the specific rights that he claims the
defendant violated.”

       Mr. Jones filed amended complaints after each order, each complaint growing
in length and number of named defendants. In his second amended complaint, he
named fifteen individual defendants and attached thirteen handwritten pages
describing in detail the events underlying his claims, and explaining how each
defendant was involved. The district court observed that Mr. Jones’s statement of
claim seemed to reflect that there were additional, unnamed defendants, and that
Mr. Jones had not complied with its direction to separately list, in the statement of
claim, each defendant’s name followed by specific factual allegations against that
defendant. The court thus dismissed the action, without prejudice, under Federal
Rule of Civil Procedure 41(b) for failure to comply with its order.

      We conclude that the district court abused its discretion in dismissing
Mr. Jones’s complaint. See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216,


                                          -2-
1219 (8th Cir. 1998) (standard of review). Although the complaint was in narrative
form, Mr. Jones’s recitations clearly identified how each defendant was involved in
the conduct about which he complains, which is all the federal rules require. See Fed.
R. Civ. P. 8(a)(2) (complaint must include only “short and plain statement of the
claim showing that the pleader is entitled to relief”); Swierkiewicz v. Sorema,
534 U.S. 506, 512 (2002) (complaint must “give the defendant fair notice of what the
plaintiff’s claim is and the grounds upon which it rests” (quoting Conley v. Gibson,
355 U.S. 41, 47 (1957))); Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam)
(pro se complaints are entitled to liberal construction). To the extent the complaint
contains allegations against individuals not named as defendants, the district court
may refuse to allow Mr. Jones to proceed against those individuals, having warned
him repeatedly about the need to identify the individuals he wished to sue in the
complaint’s caption.

      Accordingly, we reverse and remand to the district court for further
proceedings. We deny Mr. Jones’s other pending motions.
                    ______________________________




                                         -3-